     Case 2:19-cv-01173-JAD-BNW Document 15 Filed 06/25/20 Page 1 of 2




 1
                                     UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
                                                      ***
 4
      John Laszloffy,                                        Case No. 2:19-cv-1173-JAD-BNW
 5
                              Plaintiff,
 6                                                           ORDER
            v.
 7
      Cindy Zoraida Garcia,
 8
                              Defendants.
 9

10

11          Before the Court is plaintiff John Laszloffy’s application to proceed in forma pauperis
12   (“IFP) and motion for reconsideration of this Court’s order denying his prior motion to proceed in
13   form pauperis. ECF Nos. 13 and 14. The Court will grant Laszloffy’s application and deny the
14   motion for reconsideration as moot.
15          Federal law provides that the Court may authorize a civil litigant to commence a suit in
16   forma pauperis, without prepayment of fees, if the litigant “is unable to pay such fees or give
17   security therefor.” 28 U.S.C. § 1915(a)(1). To that end, under the Local Special Rules, a person
18   who desires to proceed in forma pauperis must use the application form provided by the Court.
19   LSR 1-1. That form must include “a financial affidavit disclosing the applicant’s income, assets,
20   expenses, and liability.” Id.
21          Based on Laszloffy’s application, his average monthly income is $1,242.00, and his
22   monthly expenses exceed that amount. Mr. Laszloffy is not employed and it is clear to the Court
23   that he is unable to pay the filing fee for this civil action. Further, Laszloffy included the requisite
24   affidavit declaring that he provided the information in his application under penalty of perjury.
25   Therefore, his application to proceed IFP will be granted.
26          When a litigant proceeds IFP, the Court is obligated to screen the litigant’s complaint. See
27   28 U.S.C. § 1915(e)(2). The operative complaint in this matter is at ECF No. 1-1. The Court will
28
     Case 2:19-cv-01173-JAD-BNW Document 15 Filed 06/25/20 Page 2 of 2




 1   therefore screen that complaint in the ordinary course, but Laszloffy is advised that this may take

 2   several months. Further, Laszloffy previously filed a motion to amend the complaint at ECF

 3   No. 1-1, but the Court denied that motion without prejudice. If Laszloffy would like the Court to

 4   screen a complaint other than the one at ECF No. 1-1, he must file a motion to amend in

 5   accordance with the Federal Rules of Civil Procedure.

 6                                               Conclusion

 7          IT IS THEREFORE ORDERED that plaintiff’s Application to Proceed in forma pauperis

 8   (ECF No. 14) is GRANTED.

 9          IT IS FURTHER ORDERED that plaintiff’s motion for reconsideration (ECF No. 13) is

10   DENIED as moot.

11          IT IS FURTHER ORDERED that if plaintiff desires for the Court to screen a complaint

12   other than the complaint at ECF No. 1-1, he must file a motion to amend.

13          DATED: June 24, 2020.

14

15
                                                          BRENDA WEKSLER
16                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 2 of 2
